DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/762,948 filed 05/11/2010. The application contains 1-11 claims, all examined and rejected, this action is made non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (US Pub. 2010/0307321 A1, hereinafter “Mann”) in view of Cunningham et al. (US Pub 2008/0016245 A1, hereinafter “Cunningham”).

Claim 1: Mann discloses A computer-implemented method for multi-track file sharing and editing (“Mann”, a method provided; a multi-track recording may be shared through a network server with an online music community [0117]; allows a user to continue editing and composing musical tracks while playing and listening to previously recorded tracks [0100]), comprising: 
receiving from a plurality of client devices a plurality of audio records documenting a plurality of audio tracks of a multi-track project (“Mann”, Fig. 30, [0204], network device 3000 may include any computing device capable of connecting to network 2806 to enable a user to send and receive tracks and track information between different accounts; such track distribution, or sharing, is also performed between different client devices);
upon receiving at least one of the plurality of audio records: 
performing a temporal synchronization of a respective the audio record with previously received audio tracks from the plurality of audio tracks (“Mann”, [0060], [0086], aligning and adjusting of the timing of the audible input; each sound may also be automatically time aligned (temporal synchronization) with a previously recorded track in a multi-track recording);
updating an interactive graphical interface that includes a plurality of concentric track control elements, each associated with one of the previously received audio tracks (“Mann”, Fig. 27A, [0123], [0177], upon selection of control 1021, a new track is added to the multi-track recording and the interface is updated to include additional controls1040-1054 for the added tracks; a graphical user interface of a chord wheel; the outermost concentric circle of the chord wheel provides a mechanism to select a musical key), to share a common center with the respective concentric control element (“Mann”, Fig. 27A, [0177], [ 0178], show sharing a common center with the respective concentric control element) and to reflect the temporal synchronization ([0060], [0085], aligning and adjusting of timing of the audible input), each of the plurality of concentric control elements has a plurality of bar elements arranged in a sequence and associated with a plurality of audio segments of one of the plurality of audio tracks (“Mann”, Fig. 27A, [0177], [ 0178], shows concentric control elements has bar elements arranged in a sequence and associated with the audio segments of one of the audio tracks); 
identifying at least one user selection indicative of a group of the plurality of audio segments of one of the plurality of bar elements (“Mann”, [0085], [0126], a track added via manual control 1021 initially includes boxes, selection of a box, such as a box 1052 or box 1054 may add or remove a sound from the track at the time increment associated with the selected box).
Mann does not explicitly teach editing the group of the plurality of audio segments according to user editing instructions.
Cunningham explicitly discloses editing the group of the plurality of audio segments according to user editing instructions (“Cunningham”, Abstract, [0014], [0112], generating an edit instruction in response to user input; the edit instruction associated with a media asset; a media asset includes an audio track).
Mann and Cunningham are analogous art to the claimed invention because they are concerning with collaborative media editing and sharing (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Mann and Cunningham before them to include editing the group of the plurality of audio segments according to user editing instructions as taught by Cunningham into the system of Mann for the purpose of providing for optimizing the editing of local and remote media assets such as audio tracks.

Claim 2: Mann and Cunningham disclose the computer-implemented method of claim 1, wherein the temporal synchronization is performed by calculating scores each for one of a plurality of possible temporal changes to the respective audio record and selecting one of the plurality of possible temporal changes according to the scores (“Mann”, Figs. 20-22, [0062]).
Claim 3: Mann and Cunningham disclose the computer-implemented method of claim 2, wherein the calculating is performed according to at least some members of the following group: a length, a musical instrument type, a temporal length, a beat rate, an estimated noise, and poly/mono pony (“Mann”, [0079], [0139]-[0141], e.g., scores identified for each version of a partition (length)).Claim 5: Mann and Cunningham disclose the computer-implemented method of claim 1, wherein each of the plurality of concentric track control elements is aligned in an annular grid sharing the common center with other annular grids each aligned with one of the plurality of concentric track control elements (“Mann”, Fig. 27A, [0177], [0178], shows wherein each of the concentric track control elements is aligned in an annual grids each aligned with one of the plurality of concentric track control elements).Claim 6: Mann and Cunningham disclose the computer-implemented method of claim 1, wherein the at least one user selection is performed by a first user (“Mann”, [0085], [0160], user selection); further comprising forwarding a reference to the group to a second user ([0075], client device 100, transmit, receive …audio, video, and enable telecommunication with another user of another client device). 
Mann fails to disclose wherein the user editing instructions are received from a client device used by the second user. Cunningham explicitly discloses wherein the user editing instructions are received from a client device used by the second user (“Cunningham”, [0085], a user of computing device may transmit locally stored media assets and generate associated edit instructions).
Mann and Cunningham are analogous art to the claimed invention because they are concerning with collaborative media editing and sharing (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Mann and Cunningham before them to 
Claim 7: Mann and Cunningham disclose the computer-implemented method of claim 6, wherein the reference is forwarded in association with textual input received from the first user on an instant messaging platform (“Mann”, [0074], e.g., the applications on device 50 may also include a messenger 134 and browser 136).Claim 8: Mann and Cunningham disclose the computer-implemented method of claim 1, wherein a number of the bar elements is set automatically according to a beat rate defined for the multi-track project (“Mann”, [0085], any number of increments for each bar and beat may be used, and at any time during process, may be adjusted either automatically based on certain criteria).Claim 9: Claim 9 is directed to a system for multi-track file sharing and editing for implementing the method steps of claim 1. Therefore, claim 9 is rejected under similar rationale.

Claim 10: Mann and Cunningham disclose the system of claim 9, wherein the at least one user selection comprises a plurality of user selections (“Mann”, [0085], [0160], user selection). Mann fails to disclose the user editing instructions are received from at least some of plurality of client devices when used by different users. Cunningham explicitly discloses the user editing instructions are received from at least some of plurality of client devices when used by different users (“Cunningham”, [0085], a user of computing device may transmit locally stored media assets and generate associated edit instructions).
Mann and Cunningham are analogous art to the claimed invention because they are concerning with collaborative media editing and sharing (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Mann and Cunningham before them to include editing the group of the plurality of audio segments according to user editing instructions as taught by Cunningham into the system of Mann for the purpose of providing for an edit specification communicated to the device, where the media asset editor edits or generates a media asset based on the edit specification without the need of also receiving the media assets.

Claim 11: Claim 11 is directed to a client device for multi-track file sharing and editing for implementing the method steps of claim 1. Therefore, claim 11 is rejected under similar rationale.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (US Pub. 2010/0307321 A1, hereinafter “Mann”) in view of Cunningham et al. (US Pub 2008/0016245 A1, hereinafter “Cunningham”) and further in view of Wentzloff et al. (US Pub. 2014/0337420 A1, hereinafter “Wentzloff”).

Claim 4: Mann and Cunningham disclose the computer-implemented method of claim 1, however, Mann and Cunningham do not explicitly teach the following feature, taught by Wentzloff, who teaches wherein the plurality of audio tracks are received in a non-synchronic manner from the plurality of client devices (“Wentzloff”, Abstract, [0008], [0012], asynchronous collaboration of audio files recorded by collaborators).
Mann and Cunningham along with Wentzloff are analogous art to the claimed invention because they are concerning with collaborative media editing and sharing (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Mann, Cunningham, and Wentzloff before them to include wherein the plurality of audio tracks are received in a non-synchronic manner from the plurality of client devices as taught by Wentzloff into the system of Mann and Cunningham for the purpose of allowing collaborators (or users) to invited one another to collaborate on audio files and metadata submitted and transmitted by one another as suggested by Wentzloff [0012].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US 2016/0234345 (Roberts) — discloses a media player distribution and collaborative editing and sharing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143